NO. 07-10-00312-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

SEPTEMBER
15, 2010
 

 
RANDY LACKEY, APPELLANT
 
v.
 
ROBERT MCCOOL, APPELLEE 

 

 
 FROM THE 287TH DISTRICT COURT OF BAILEY
COUNTY;
 
NO. 7764; HONORABLE GORDON HOUSTON GREEN, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, Randy Lackey, an inmate
proceeding pro se, filed a notice of appeal in cause number 7764 in the 287th
District Court of Bailey County, Texas.[1]  By letter dated July 29, 2010, Lackey was
notified that, among other things, a filing fee of $175 had not been paid, noting that failure to do so within ten days could
result in dismissal pursuant to Texas Rule of Appellate Procedure 42.3(c).  No fee having been received within the
deadline, by letter dated August 18, 2010, Lackey was again advised of the
outstanding filing fee and the consequences of failing to pay.  He was also specifically notified of and
given the opportunity to, in lieu of paying the filing fee, file
an affidavit of indigence on or before September 8, 2010.  See Tex.
R. App. P. 44.3; see also Higgins v. Randall County Sheriff's
Office, 193 S.W.3d 898 (Tex. 2006) (holding that a court of appeals can
dismiss an appeal for noncompliance only after allowing a reasonable time to
correct a defect).  Despite two notices
and a reasonable time in which to comply with this Court's request, Lackey has
failed to respond. Consequently, this Court is authorized to dismiss this
appeal.
Accordingly, the appeal is dismissed.
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice
 




[1]
The clerk’s
record has not been received in this cause and Lackey’s notice of appeal simply
indicates that Lackey seeks appeal “in Cause # 7764 to The District Court,
Bailey County, Texas, 287th Judicial
District.”